Title: From George Washington to the United States Senate and House of Representatives, 5 December 1793
From: Washington, George
To: United States Senate and House of Representatives


          
            Gentlemen of the Senate, and of the House of Representatives.
            United States [Philadelphia], Decemb. 5th 1793
          
          As the present situation of the several Nations of Europe, and especially of those with
            which the U.S. have important relations, cannot but render the state of things between
            them and us matter of interesting inquiry to the legislature, & may indeed give rise
            to deliberations to which they alone are competent, I have thought it my duty to
            communicate to them certain correspondences which have taken place.
          The Representative and Executive bodies of France have manifested generally a friendly
            attachment to this Country; have given advantages to our commerce & navigation; and
            have made overtures for placing these advantages on permanent ground; a decree however
            of the National Assembly, subjecting vessels laden with provisions to be carried into
            their Ports, & making enemy goods lawful prize in the vessel of a friend, contrary
            to our Treaty, tho’ revoked at one time, as to the U.S. has been since extended to their
            vessels also, as has been recently stated to us—Representations on this subject, will be
            immediately given in charge to our Minister there, and the result shall be communicated
            to the legislature.
          It is with extreme concern I have to inform you that the proceedings of the person whom
            they have unfortunately appointed their Minister Plenipy here, have breathed nothing of
            the friendly spirit of the Nation which sent him. their tendency on the contrary has
            been to involve us in war abroad, & discord & anarchy at home. So far as his
            Acts, or those of his agents, have threatned our immediate commitment in the war, or
            flagrant insult to the authority of the laws, their effect has been counteracted by the
            ordinary cognisance of the laws, and by an exertion of the powers confided to me. Where
            their danger was not imminent, they have been borne with, from sentiments of regard to
            his Nation, from a sense of their friendship towards us, from a conviction that they would not suffer us to remain long exposed to the action
            of a person who has so little respected our mutual dispositions, and, I will add, from a
            reliance on the firmness of my fellow citizens in their principles of peace and order.
            In the mean time, I have respected and pursued the stipulations of
            our Treaties, according to what I judged their true sense; and have withheld no act of
            friendship which their affairs have called for from us, & which justice to others
            left us free to perform. I have gone further. rather than employ force for the
            restitution of certain vessels which I deemed the U.S. bound to restore, I thought it
            more adviseable to satisfy the parties by avowing it to be my opinion, that if
            restitution were not made, it would be incumbent on the U.S. to make compensation. The papers now communicated will more particularly
            apprize you of these transactions.
          The vexations and spoliation understood to have been committed, on our vessels and
            commerce, by the cruizers & officers of some of the belligerent powers, appeared to
            require attention, the proofs of these however not having been brought forward, the
            description of citizens supposed to have suffered were notified, that on furnishing them
            to the Executive, due measures would be taken to obtain redress of the past, and more
            effectual provisions against the future. Should such
            documents be furnished, proper representations will be made thereon, with a just
            reliance on a redress proportioned to the exigency of the case.
          The British Government having undertaken, by orders to the Commanders of their armed
            vessels, to restrain generally our Commerce in Corn and other provisions to their own
            ports & those of their friends, the instructions now communicated were immediately
            forwarded to our Minister at that Court. In the mean time some discussions on the
            subject, took place between him & them. these are also laid before you; and I may
            expect to learn the result of his special instructions in time to make it known to the
            legislature during their present session.
          Very early after the arrival of a British Minister here, mutual explanations on the
            inexecution of the Treaty of peace were entered into with that Minister. these are now
            laid before you for your information.
          On the subjects of mutual Interest between this Country & Spain, negociations &
            conferences are now depending. The public good requiring that the present state of these
            should be made known to the legislature in confidence only, they
            shall be the subject of a separate & subsequent Communication.
          
            Go: Washington
          
         